Citation Nr: 1544279	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-16 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for the Veteran's bilateral hearing loss.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1970 to December 1973.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Salt Lake City, Utah, Regional Office (RO) which, in pertinent part, established service connection for bilateral hearing loss; assigned a noncompensable evaluation for that disability; effectuated the award as of July 19, 2012; and denied service connection for tinnitus.  In November 2013, the Veteran submitted a notice of disagreement (NOD) with the initial evaluation assigned for his bilateral hearing loss.  In March 2014, the RO issued a statement of the case to the Veteran.  In March 2014, the Veteran submitted an Appeal to the Board (VA Form 9) from the initial evaluation assigned for his bilateral hearing loss.  In May 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran did not submit a timely NOD with the denial of service connection for tinnitus.  Therefore, the issue is not on appeal and will not be addressed below.  

In his March 2014 Appeal to the Board (VA Form 9), the Veteran advanced that "I am not working because I had a problem hearing my boss."  Such a statement may be reasonably construed as an informal claim of entitlement to a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

At the May 2015 Board hearing, the Veteran advanced contentions which may be reasonably construed as an informal application to reopen his claim of entitlement to service connection for tinnitus. The issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for tinnitus has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that his service-connected bilateral hearing loss warrants assignment of at least a 10 percent initial evaluation as his disability significantly interferes with his occupational and daily activities.  

The Veteran was afforded a January 2015 VA audiological evaluation as he was "reporting a suspected change in hearing loss since his previous exam of Feb[ruary] 2008."  The resulting VA examination report states that the audiometric findings were "not adequate for rating purposes."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the January 2015 VA audiological evaluation was specifically determined to be inadequate for rating purposes, further VA examination is necessary.  
At the May 2015 Board hearing, the Veteran testified that he received ongoing VA treatment at the St. George, Utah, VA medical facility.  He denied receiving any private audiological treatment.  VA clinical documentation dated after January 2015 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided at the St. George, Utah, VA medical facility after January 2015.  

2.  Schedule the Veteran for a VA audiological examination in order to assist in determining the current nature and severity of his bilateral hearing loss.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should address the functional and vocational impairment associated with the Veteran's bilateral hearing loss.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  
3.  Then readjudicate the issue of an initial compensable evaluation for the Veteran's bilateral hearing loss and adjudicate his entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

